FILED
                                                                                                              J !!#
                                                                                                                       T OF APPEALS
                                                                                                                      DI VIS' QP' II
                                                                                                          2013 DEC 17 AM 8: 5!

                                                                                                           SW'k            C,   fSfflydKoili
                                                                                                           BY

      IN THE COURT OF APPEALS OF THE STATE OF WASHINGT '

                                                       DIVISION II

STATE OF WASHINGTON,                                                                  No. 44653 -7 -II


                                         Respondent,


          V.



CHARLES E. WASHINGTON,                                                           UNPUBLISHED OPINION


                                        0


          JOHANSON, A. C. J. —           Charles E. Washington appeals his jury trial conviction for felony

violation of a post- conviction no- contact order, domestic violence, claiming the State failed to

present    sufficient    evidence       to   support      his    conviction.   Because the State sufficiently proved

Washington' s conviction, we affirm.


                                                                 FACTS


          On May 29, 2012, Olympia Police Officers Shawn Lindros and Jason Watkins responded

to   an anonymous complaint of a possible                  domestic disturbance      at a residence.   When the officers


arrived at     the   residence,   Officer Lindros heard             a male and   female arguing inside.    After Officer


Lindros knocked and announced his presence, he looked through a window into the house and

observed a female and a male, later identified as Shannon Nunn and Washington, exiting the

same room        inside the   residence.           Nunn shouted at Washington and slowly walked toward the

front door; Washington            ran   to the     back   of    the house.   After Officer Lindros pursued and placed


Washington in         wrist restraints,      the   officers     determined   a no- contact order prohibited   Washington
No. 44653 -7 -II



from contacting Nunn. A court issued the order on September 28, 2011, it expires September 28,

2016, and Washington signed the order.


                                                             ANALYSIS


                                                       SUFFICIENT EVIDENCE


         Washington argues the State offered insufficient evidence to prove he knowingly violated

the   protection    order.         We disagree because the jury could have rationally concluded that

Washington was aware he was violating the protection order.

         We   review     claims         of   insufficient      evidence   to determine   whether, "    after viewing the


evidence in the light most favorable to the State, any rational trier of fact could have found guilt

beyond   a reasonable       doubt."          State   v.   Salinas, 119 Wash. 2d 192, 201, 829 P.2d 1068 ( 1992).        We


draw all reasonable inferences from the evidence in favor of the State and against the defendant.

Salinas, 119 Wash. 2d          at   201.    A sufficiency challenge admits the truth of the State' s evidence and

all reasonable inferences from it. State v. Theroff, 25 Wash. App. 590, 593, 608 P.2d 1254, aff'd,

95 Wash. 2d 385, 622 P.2d 1240 ( 1980).                      We leave credibility determinations to the fact finder and

do not review them on appeal. State v. Ca»zarillo, 115 Wash. 2d 60, 71, 794 P.2d 850 ( 1990).

         To prove felony violation of a no- contact order, the State needed to prove beyond a

reasonable doubt that Washington knew of the existence of a no- contact order and that he

knowingly     violated      that   order.      See RCW 26. 50. 110.        A person acts knowingly if "he or she is

aware of a fact, facts, or circumstances or result described by a statute defining an offense."

RCW 9A.08. 010( 1)( b)( i).


         A knowing violation of a no- contact order exists when, regardless of which party

contacted   the    other,   the defendant            maintains contact with   the   protected   party. State v. Sise7nore,




                                                                   2
No. 44653 -7 -II




114 Wn.      App.        75, 78, 55 P.3d 1178 ( 2002).          In Sisemore, an officer observed Sisemore walking

down the      street with. a woman          he   was prohibited      from contacting      by   a no- contact order.    114 Wn.


App.   at   76.        Sisemore argued there was insufficient evidence to prove he knowingly violated the

no- contact order because there was no evidence to show he initiated the contact. Sisemore, 114

Wn.    App.       at   79.   We held that RCW 26. 5 0. 110 does not require the State to prove which party

made the initial contact and affirmed Sisemore' s conviction. Sisemore, 114 Wash. App. at 78.

            Here, the State offered sufficient evidence to convince any rational trier of fact that

Washington knew               a no- contact order existed.        The State offered a domestic violence no- contact


order that prohibited Washington from contacting Nunn, and Washington had signed the order.

The jury could have rationally concluded that Washington knew the no- contact order existed.

            The State also offered sufficient evidence to convince any rational trier of fact that

Washington knowingly violated the no- contact order. Officers responded to a possible domestic

disturbance            at a residence   and   heard     male   and     female    voices   arguing inside.     Officer Lindros


observed Nunn and Washington exit the same room within the house. Taking the evidence in the

light most favorable to the State, the jury could have rationally concluded that Washington and

Nunn were in contact from the time officers were dispatched to the time they arrested

Washington, and thus could have found that Washington knowingly. violated the no- contact

order because he maintained contact with Nunn.

            While Washington argues that the State failed to prove who lived at the residence to

which       police        responded,    and      thus   failed    to     prove    who     initiated   the   contact,   Sisemore


demonstrates that proving who initiated the contact is not necessary to convict a defendant of

violating     a no- contact        order.     114 Wn.     App.     at    79.    The State only needed to prove that the



                                                                     3
No. 44653 -7 -II



defendant   remained    in   contact with     the   protected     party.   Sisemore, 114 Wn.       App.     at    79.   Like


Sisemore, where an officer' s observation of Sisemore and, the protected party walking down the

street together sufficiently showed that Sisemore knowingly violated the no- contact order, here

Officer Lindros' s observation of Washington and Nunn exiting the same room after hearing them

argue sufficiently showed that Washington knowingly violated his no- contact order.

        Viewing the evidence most favorably to the State, Washington knew he was prohibited

from contacting Nunn,           yet   he   chose   to   remain    in   a residence   and   argue   with    her.     That is


sufficient to support the jury' s verdict. Accordingly, we affirm.

        A majority of the panel having determined that this opinion will not be printed in the

Was            Appellate Reports, but will be filed for public record in accordance with RCW


2. 06. 040, it is so ordered.



                                                                                                     r }


                                                                                 Johanson, A.C. J.




                                                             rd